Citation Nr: 9916467	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back injury.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The appellant had active duty for training from February 1981 
to May 1981.  The record further reveals that the appellant 
served as a member of the United States Army Reserves until 
January 1987.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for low back injury and determined that 
the appellant's claim of entitlement to service connection 
for bilateral hearing loss was not well grounded.  

This matter was before the Board previously and was remanded 
in December 1997 for further development.  The Board is 
satisfied that the RO complied with the Remand directives and 
made significant efforts to obtain the requested materials.


FINDINGS OF FACT

1.  A low back injury cannot be attributed to or associated 
with the appellant's period of service.

2.  Medical evidence of a nexus between post-service hearing 
loss and the appellant's service has not been submitted.


CONCLUSION OF LAW

1.  A low back injury was not incurred in or aggravated by 
active for duty training or incurred during inactive duty.  
38 U.S.C.A. §§ 101(24), 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).

2.  The appellant's claim of entitlement to service 
connection for bilateral hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Of record is the appellant's January 1981 enlistment 
examination.  Essentially, there are no pertinent complaints 
or findings noted on the report from that examination.  
Results from a hearing evaluation conducted in conjunction 
with the enlistment examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
5
10

Also of record are service records that correspond to the 
period of time in which the appellant was ordered to Annual 
Training extending from August 13 to August 26, 1983.  These 
records disclose that the appellant reverted to inactive 
status on August 27, 1983.  The record of assignments reveals 
that the appellant served as a combat engineer, rigger, 
demolition assistant, and squad leader throughout his period 
in the Reserves.  The appellant was discharged from the Army 
Reserves in January 1987. 

Otherwise, no other service medical records are associated 
with the appellant's claims folder.

Post-service records include private medical orthopedic 
records for treatment rendered in March 1993.  The examiner 
noted L4 nerve root sensation on pins and needles.  An x-ray 
study of the lumbar spine series was normal without evidence 
of acute bony injury.

VA outpatient records for treatment rendered from 1994 to 
1997 are also of record.  
In a medical certificate dated in October 1994, the appellant 
reported that he injured his back in 1983 when he was pushed 
out of a truck in full combat gear and the discs in his lower 
back were compressed.  He reported that his back pain is 
constant and has increased over time.  The appellant also 
reported that he has a hearing problem due to his work on 
turbo chargers during service.  In a February 1995 report of 
past medical history for hospitalization of disorders 
unrelated to the appellant's service connection claim, the 
appellant dated the onset of hearing loss in 1994.  Further 
noted is a history of compression of lumbar discs.  Overall, 
the records include recitations of the appellant's history of 
low back pain and complaints of hearing loss.

A transcript from the appellant's March 1997 personal hearing 
is of record.  The appellant testified that while he was on 
active duty for training at Fort Hunter-Leggett, he jumped 
out of the back of a truck and landed the wrong way.  
Transcript (T.) at 1.  He further testified that he went to 
the post medical facility at that time and that the doctor 
performed x-ray studies and massaged his back.  (T.) at 1.  
Also, the appellant stated that the doctor told him that the 
lower lumbar discs were compressed and prescribed some 
medication.   (T.) at 1.  The appellant stated that he then 
returned to light duty.  (T.) at 1.  The appellant dated this 
incident in August 1983.  (T.) at 1.  

The appellant further testified that he was treated at the 
Letterman General Hospital in San Francisco for hearing loss.   
(T.) at 2.  As part of his sergeant's examination, the 
appellant underwent a hearing evaluation and was told by a 
nurse at that time that he scored low on the hearing test.  
(T.) at 2.  Further, he stated that the nurse told him that 
he should try to get service connection for his hearing, but 
that the appellant did not pursue it at that time.  (T.) at 
2.  The appellant dated this examination in October 1985.  
(T.) at 2.  When questioned about his periods of service, the 
appellant responded that he joined the U.S. Army Reserve in 
January 1981 until January 1987 and that he was on active 
duty for training in Missouri.  (T.) at 2.  The appellant 
stated that he has tried to get his medical records 
associated with his period of service, but has not been 
successful.  (T.) at 2, 3.  

The appellant also testified that after he was seen at the 
post facility for his back injury, he did not seek further 
medical attention.  (T.) at 3.  He stated that he tried to 
get help from his unit, but received no satisfactory 
information.  (T.) at 3.  He also stated that he has not had 
any additional injuries to his back since the inservice 
incident.  (T.) at 3.  As to current back problems, the 
appellant testified that he feels low back pain that 
sometimes radiates into his legs and spine.  (T.) at 4.  
Also, the appellant stated that he takes 2400 milligrams of 
Motrin per day for the discomfort and pain.  (T.) at 4.  As 
to the hearing loss, the appellant stated that he operated 5-
ton dump trucks run by turbo chargers and that for the first 
five years, no hearing protection was given.  (T.) at 4.  
Prior to the nurse's statement during the sergeant 
examination, the appellant stated that he knew that something 
was wrong with his hearing, but he was unsure of what was 
happening medically.  (T.) at 4.  

Analysis

The determinative issues in this case are whether the 
appellant is entitled to service connection for a low back 
injury and bilateral hearing loss.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training. 38 U.S.C.A. §§ 101(24), 1131 (West 
1991).  

The appellant carries the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 C.F.R. 
§ 5107(a) (1998) see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The United States Court of Veterans 
Appeals (Court) has held that there are three basic 
evidentiary requirements to establish a well grounded claim 
for service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

Furthermore, under Savage v. Gober, the Court held that the 
second and third elements of a well grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Board notes that with respect to a low back injury, the 
appellant has failed to present competent evidence so as to 
establish a well grounded claim.  Essentially, the appellant 
has not submitted competent evidence of a medical nexus 
between his service and any post-service low back disability.  
See Caluza at 506.  Overall, the evidence of record does not 
support that any incident during active duty for training or 
inactive duty training resulted in a disability of the lower 
back.  Failure to carry his statutory burden to establish a 
well grounded claim necessarily results in a denial of 
service connection.  38 U.S.C.A. § 5107(a).  Thus, the 
appellant's claim of entitlement to service connection in 
this respect fails.

The Board wishes to point out that as to medical records 
associated with the appellant's period of service, the only 
document of record pertains to a January 1987 enlistment 
examination report in which there are no findings, notations, 
complaints, or diagnoses pertinent to the appellant's service 
connection claim for a low back injury.  The appellant did 
provide service records that reflect a period of active duty 
for training in August 1983; however, there are no medical 
data of record associated with that period of service.  The 
Board does recognize the duty to assist the appellant in the 
completion of an application for service connection.  In this 
light, the record reveals that the RO made multiple attempts 
to secure the appellant's records related to his entire 
period of service.  For example, the RO contacted the 
appellant through a letter dated in November 1994 with a 
request for information as to purported treatment during 
service at a base hospital in California and any other 
information regarding the appellant's period of service.   
Further, in January 1995, the RO requested information from 
National Personnel Records Center (NPRC) to confirm the 
appellant's period of service with the U.S. Army Reserves.  

Additionally, in a letter dated in March 1995, the RO 
contacted the appellant to provide complete information 
regarding the period of time in which he was stationed at 
Fort Hunter-Liggett.  Again, in March 1997, the RO attempted 
to secure records related to the appellant's period of 
service with the Nevada National Guard.  In June 1997, the RO 
again tried to ascertain the location of the appellant's 
service medical records.  In June 1998, the RO contacted the 
Department of the Army in San Pablo, California to obtain 
information related to the specific periods of active duty 
for training with the Army Reserve Unit.  Also in June 1998, 
the RO contacted the appellant to inquire about previously 
requested information.  

As to responses received from the above-noted development 
efforts, the record reveals that service records were 
provided from Fort Lawton, Washington pertaining to the 
appellant's period of Annual Training during August 1983.  
Further, a letter was received in March 1997 in which the 
Nevada National Guard indicated that no records of the 
appellant were of file.  Also, NPRC confirmed in June 1997 
that all relevant records had already been sent and that no 
additional medical records were available.  Otherwise, there 
are no more documents associated with the appellant's claims 
folder that relate to his service connection claims.

The appellant is reminded here that even in cases in which 
the duty to assist is triggered, the duty ". . . is not 
always a one-way street.  If a [veteran] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this vein, the RO made serious efforts to assist 
the appellant in the completion of his application.  However, 
without further assistance from the appellant, the failure to 
produce competent relevant information will affect the 
outcome of the appellant's claim.
Thus, overall, the appellant has failed to establish a well 
grounded claim with respect to his service connection claim 
related to a low back injury.  The Board does acknowledge the 
appellant's assertions that an incident took place during 
service that resulted in an injury to his lower back; 
however, without medical evidence to substantiate that indeed 
the appellant has a low back disability, the appellant's 
claim must fail.  Further, although the Board presumes the 
appellant's allegations to be true, such statements do not 
equate with competent evidence for the purpose of medical 
diagnosis or medical etiology.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In this case, medical evidence is 
required to establish that as a result of the claimed fall in 
service, the appellant developed a low back disability.  Id.  
Thus, given that the appellant has not produced such 
evidence, the Board must deny his service connection claim.  

Overall, the appellant did not provide any documentation that 
he was treated for back problems of any kind during his 
period of service.  The Board accepts that the appellant may 
testify to an incident readily observable by lay people; 
thus, the appellant is competent to recount the inservice 
incident that purportedly led to an injury of the lower back.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
as to a medical diagnosis or a medical link between any 
injury or disease inservice and post-service disability, the 
appellant must provide a competent medical opinion. Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  Thus, in light of the above, 
the appellant has failed to establish a well grounded claim 
for service connection related to a low back injury.

Moreover, despite the fact that the Board reached a decision 
on the appellant's claim of service connection for a low back 
injury on different grounds than those the RO considered, 
that is, whether the appellant's appeal is well grounded 
rather than whether he is entitled to prevail on the merits, 
the appellant has in no way been prejudiced by the Board's 
approach.  Assuming that the appellant's claim was well 
grounded, the RO extended greater consideration to him than 
was warranted under these particular factual circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As relates to the appellant's claim of entitlement to service 
connection for bilateral hearing loss, as noted above, the 
appellant must first meet the threshold requirement of 
establishing a well grounded claim.  38 C.F.R. § 5107(a); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611.  However, if 
the appellant does not provide competent evidence of a causal 
relationship between his current disability and an incident 
or disease in service, he will not meet his statutory burden, 
and as such, the claim fails.  Caluza at 506.  The question 
of whether current disability is related to service in any 
way require credible medical opinions as to medical diagnosis 
and causation.  Murphy v. Derwinski, 1 Vet. App. 78, 81.  In 
this regard, the Board recognizes that the appellant in this 
case has not shown evidence of the requisite degree of 
medical training and knowledge so as to render his own 
assertions of diagnosis or causation medically competent.

With respect to hearing loss, entitlement to service 
connection is subject to other requirements under 38 C.F.R. 
§ 3.385 (1998).  The threshold for normal hearing ranges from 
zero to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, under VA law, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385.

In the present case, the appellant has not produced 
cognizable evidence of a nexus between any post-service 
bilateral hearing loss and his period of service.  As stated 
above, a reading higher than twenty decibels indicates some 
degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155.  The record reflects that at the time of entrance 
into service, an audiometric evaluation dated in January 1981 
disclosed no readings above 15 decibels at any one frequency.  
Further, there are no other hearing evaluations or tests of 
record associated with the appellant's period of service.  To 
establish a well grounded claim, the appellant's claim does 
not have to be conclusive; however, his assertions must be 
supported by competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Based on the foregoing, therefore, the 
appellant has not established a well grounded claim for 
failure to demonstrate a medical nexus between any current 
disability and service.  

In fact, the only evidence that the appellant submits to show 
any causal relationship between any post-service hearing loss 
and service are his own personal statements.  As a lay 
person, as noted earlier, the appellant is not competent to 
render a medical opinion to the effect that his current 
bilateral hearing loss is related to service or any incident 
therein.  Grottveit v. Brown, 5 Vet. App. 91, 93.  Although 
the appellant stated during his personal hearing in March 
1997 that he was diagnosed by a nurse during the sergeant's 
examination, the Board stresses that no data or evidence of 
record otherwise exist to substantiate such diagnosis.  The 
nurse may be adequately trained to render a competent medical 
opinion; however, when a medical opinion depends solely upon 
the appellant's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Moreover, audiometric findings would be necessary to 
establish the presence of hearing loss or hearing loss 
disability under 38 C.F.R. § 3.385.  

Nonetheless, for the purposes of establishing a well grounded 
claim, the Board does presume that the appellant's statements 
are true.  King v. Brown, 5 Vet. App. 19, 21. However, the 
clinical data obtained in association with the appellant's 
claim offer no nexus to support his assertions, as pertinent 
diagnoses were not recorded in service and no medical 
findings recorded after service refer to a relationship 
between any post-service bilateral hearing loss and the 
appellant's period of service.  Thus, the appellant's 
allegations in this respect are not supported by available 
competent evidence.  In this regard, the appellant has failed 
to establish a well grounded claim.

The appellant must present evidence that tends to show a 
relationship between the disability and service before the 
Board reaches the merits of the claim.  38 U.S.C.A. 
§ 5107(a); see also Caluza at 506.  As illustrated above, the 
appellant has not satisfied his burden.  Overall, no 
competent diagnosis or findings have been presented that tend 
to establish a relationship between any post-service hearing 
loss and the appellant's period of service.  

The appellant has not provided evidence of hearing loss 
coincident with service.  In fact, in a recitation of past 
medical history contained in a VA hospital report dated in 
February 1995, the appellant dated onset of his hearing loss 
disability as 1994. Even if the appellant arguably had been 
diagnosed with bilateral hearing loss in 1994, he completed 
his reserve duty in 1987, seven years before the purported 
onset of his disability.  Thus, also in this respect, the 
appellant is not entitled to service connection for his 
current hearing loss disability.

Since the above claims are not well grounded, the VA does not 
have a statutory duty to assist the appellant further in the 
development of the case.  38 U.S.C.A. § 5107(a).  However, if 
upon examination of the record, the Board determines that 
information exists that possibly could render the claim 
plausible, the VA may have a duty to inform the claimant of 
necessary evidence to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. § 5103(a).  In 
this case, the Board found no such information.


ORDER

Entitlement to service connection for low back injury and 
bilateral hearing loss is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

